ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
WorldWide Language Resources, Inc.           )       ASBCA No. 58637
                                             )
Under Contract No. W52P1J-10-C-0047          )

APPEARANCE FOR THE APPELLANT:                        Paul R. Moore, Esq.
                                                      Counsel

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ James P. Leary, JA
                                                     CPT Vera A. Strebel, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       Appellant having advised the Board that they have reached a settlement, and
appellant having moved that its appeal be dismissed with prejudice, and the government
having advised that it has no objection, this appeal is hereby dismissed with prejudice.

       Dated: 1 July 2015



                                                 ALEXANDER YO         GER
                                                 Administrative Judge / · -
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58637, Appeal ofWorldWide
Language Resources, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals